Case 2:18-cv-00012-SEH Document 253 Filed 12/10/20 Page 1 of 6

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

BUTTE DIVISION

COTTONWOOD

ENVIRONMENTAL LAW CENTER,
No. CV 18-12-BU-SEH
Plaintiff,

ORDER
VS.

DAVID BERNHARDT, in his official
capacity as Secretary of the Interior;
CAM SHOLLY, in his official
capacity as Park Superintendent,
Yellowstone National Park; LEANNE
MARTEN, in her official capacity as
Regional Forester, U.S. Forest Service;
NATIONAL PARK SERVICE; USS.
FOREST SERVICE; USDA-ANIMAL
& PLANT HEALTH INSPECTION
SERVICE,

Defendants.

 

 

On April 30, 2020, at 4:30 p.m., Plaintiff Cottonwood Environmental Law

Center filed a Motion for Temporary Restraining Order and Preliminary
Case 2:18-cv-00012-SEH Document 253 Filed 12/10/20 Page 2 of 6

Injunction.’ On May 1, 2020, the Court issued its Order which denied the portion
of Plaintiffs motion seeking a temporary restraining order and established a
briefing schedule for the portion of the motion seeking a preliminary injunction.

On May 7, 2020, at 11:53 p.m., Plaintiff filed a second motion for a
temporary restraining order.’ On May 8, 2020, the Court denied the motion for
failure to clearly show that Cottonwood's “members will suffer irreparable injury
if a temporary restraining order is not issued."*

On May 14, 2020, the Federal Defendants and Governor Bullock responded
in opposition to the motion for a preliminary injunction.° Plaintiff replied on May
28, 2020.°

On June 30, 2020, the Court issued its Order’ dismissing all claims against

Governor Bullock with prejudice. On June 30, 2020, Plaintiff filed a Notice of

 

'Doc. 113.
2 See Doc. 118 at 3.
> Doc. 122.

* Doc. 126 at 4 (citing Slaughter v. Nat’l Park Serv., 2019 WL 6465093, at *4-5
(D. Mont. Dec. 2, 2019).

3 Doc. 129.
® Doc. 136.

7 See Doc. 212 at 13.
Case 2:18-cv-00012-SEH Document 253 Filed 12/10/20 Page 3 of 6

Appeal.®

On July 1, 2020, Federal Defendants filed a Motion for Voluntary Remand
or Stay of Proceedings.’ Plaintiff responded on July 2, 2020.'° Federal Defendants
filed a reply on July 9, 2020."

On October 15, 2020, the Ninth Circuit issued its Order dismissing the
appeal.'? Mandate was issued on December 7, 2020."

Now pending before the Court are Plaintiff's motion for a preliminary
injunction" and Federal Defendants’ Motion for Voluntary Remand or Stay of
Proceedings.” Both are ripe for resolution.

Federal Defendants have asked the Court remand the case to the agencies

involved for an additional National Environmental Policy Act ("NEPA") analysis

 

* Doc, 243.
* Doc. 244,
" Doc. 246.
" Doc. 249
Doc. 250.
' Doc, 252.
4 Doc. 113.

8 Doc. 244.
Case 2:18-cv-00012-SEH Document 253 Filed 12/10/20 Page 4 of 6

of the Interagency Bison Management Plan ("IBMP") adopted in 2000" and that
remand be without vacatur, leaving the current IBMP in force and effect while the
additional NEPA analysis is undertaken."’ Plaintiff agrees that an additional NEPA
analysis is appropriate, but that the preliminary injunction request should proceed
to resolution on its merits.'®

An agency which undertakes and conducts review of an final agency action,
such as the IBMP at issue in this case, may adopt any one of several alternatives
upon completion of the review.

First, it may choose to defend the agency's decision on
the grounds previously articulated by the agency.
Second, it may seek to defend the agency's decision on
grounds not previously articulated by the agency. Third,
the agency may seek a remand to reconsider its decision
because of intervening events outside of the agency's
control. Fourth, even in the absence of intervening
events, the agency may request a remand, without
confessing error, to reconsider its previous position.
Finally .. . the agency may request a remand because it
believes that its original decision was incorrect on the
merits and it wishes to change the result.’

As noted in California Communities Against Toxics v. United States

 

'® See Doc, 244-1 at 1.

'” See Doc. 244-1 at 13.

'8 See Doc. 246 at 1-2.

'9 SKF USA Inc. v. United States, 254 F.3d 1022, 1028 (Fed. Cir. 2001).
-4.
Case 2:18-cv-00012-SEH Document 253 Filed 12/10/20 Page 5 of 6

Environmental Protection Agency, "{a] federal agency may request remand in
order to reconsider its initial action."** Whether an agency action remains in place
or is “vacate[d] depends on ‘the seriousness of the order's deficiencies ... and the
disruptive consequences of an interim change that may itself be changed.’"”!

The IBMP adopted in 2000 serves a vital purpose by coordination of the
management of bison across several jurisdictions and among federal, state, and
tribal entities.” Vacation of the IBMP while an additional NEPA analysis is
undertaken would be extremely disruptive to vital bison management practices,

and would leave the affected parties without any operative bison management plan

in place.
ORDERED:
1. Federal Defendants' request for voluntary remand without vacatur’? is

GRANTED in part and DENIED in part as follows:
a. Federal Defendants shall conduct an additional NEPA analysis

of the IBMP and issue an appropriate final agency decision, which

 

° 688 F.3d 989, 992 (9th Cir. 2012) (citing SKF USA Inc., 254 F.3d at 1029).

21 Allied-Signal, Inc. v. U.S. Nuclear Regul. Comm'n, 988 F.2d 146, 150-51 (D.C. Cir.
1993) (quoting Jnt’l Union, UMW y. FMSHA, 920 F.2d 960, 966-67 (D.C. Cir.1990).

22 See Doc. 244-1 at 4-5.
3 Doc. 244.
Case 2:18-cv-00012-SEH Document 253 Filed 12/10/20 Page 6 of 6

could include any of the review options articulated above, including
revision of the current IBMP.
b. | The IBMP shall remain in full force and effect pending
issuance of whatever replacement final agency decision is found to be
necessary and appropriate.
c. Federal Defendants’ request for a stay is DENIED.
2. Plaintiff's preliminary injunction™ request is DENIED as premature.
3. The Clerk is directed to close the case.”

DATED this /2 ‘day of December, 2020.

dew S Hod on

SAM E. HADDON
United States District Judge

 

4 Doc. 113.

25 See Am. Wild Horse Pres. Campaign v. Salazar, 115 F. Supp. 3d 1, *4-5 (D. D.C.
2012); of D.C. Cir. Rule 41(b).

-6-
